USCA11 Case: 20-13449    Date Filed: 09/28/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13449
                       ________________________

                   D.C. Docket No. 1:18-cv-21768-DPG



SARABETH WITBART,

                                                           Plaintiff-Appellant,

                                   versus

MANDARA SPA (HAWAII), LLC,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 28, 2021)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13449           Date Filed: 09/28/2021       Page: 2 of 4



       Appellant Sarabeth Witbart 1 appeals the district court’s August 14, 2020

judgment in favor of Appellee Mandara Spa (Hawaii), LLC (“Mandara Spa”). Ms.

Witbart brought a two-count lawsuit against Mandara Spa, under the Jones Act, 46

U.S.C. § 30104, and the General Maritime Law, for failure to provide maintenance

and cure for the condition in her neck and spine. After an eight-day bench trial, the

district court determined that Mandara Spa had proven its affirmative defense,

pursuant to McCorpen v. Central Gulf S.S. Corp., 396 F.2d 547 (5th Cir. 1968),2

and that Mandara Spa was not liable for Ms. Witbart’s maintenance and cure.

After careful review of the record and the parties’ briefs, and with the benefit of

oral argument, we must affirm.

       On appeal from a bench trial, we review issues of law de novo and review

issues of fact for clear error. Direct Niche, LLC v. Via Varejo S/A, 898 F.3d 1144,

1149 (11th Cir. 2018) (citing Crystal Ent. & Filmworks, Inc. v. Jurado, 643 F.3d

1313, 1319 (11th Cir. 2001)). This standard provides that “we may reverse the

district court’s findings of fact if, after viewing all the evidence, we are left with

the definite and firm conviction that a mistake has been committed.” Id. (quotation

marks omitted).




       1
       The argument calendar and our docket misspelled Ms. Witbart’s last name.
       2
       This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                               2
          USCA11 Case: 20-13449       Date Filed: 09/28/2021    Page: 3 of 4



      After the bench trial, the district court found that: (1) Ms. Witbart had a

serious, debilitating medical condition that predated her employment with Mandara

Spa; (2) Ms. Witbart intentionally misrepresented and concealed her preexisting

condition from Mandara Spa before her initial and subsequent employment

contracts; (3) the undisclosed condition was material to Mandara Spa’s decision to

hire Ms. Witbart; and (4) there was a causal connection between the withheld

condition and the condition Ms. Witbart complained of in her lawsuit. Ms. Witbart

has shown no reversible error in the district court’s findings or rulings.

      We recognize that Ms. Witbart argues that the district court erred in not

applying Vaughan v. Atkinson, 369 U.S. 527 (1962), to this case. Ms. Witbart

claims that Vaughan requires courts hearing maintenance cases to construe

disputed medical evidence in the seaman’s favor. This is an incorrect reading of

the case. Vaughan resolved an ambiguity in favor of a seaman regarding the

amount of maintenance and cure owed by the shipowner. Id. at 532–33. Vaughan

did not state that all ambiguities, or even evidentiary ambiguities, were to be

resolved in every seaman’s favor. Such a reading would strip district courts of

their ability to make credibility determinations when confronted with conflicting

evidence during a bench trial. Indeed, this Court “must give due regard to the trial

court’s opportunity to judge the witnesses’ credibility.” FN Herstal SA v. Clyde

Armory Inc., 838 F.3d 1071, 1080 (11th Cir. 2016) (quoting Fed. R. Civ. P.


                                           3
              USCA11 Case: 20-13449    Date Filed: 09/28/2021    Page: 4 of 4



52(a)(6)). Therefore, the district court was correct in not applying Ms. Witbart’s

proposed interpretation of Vaughan in this case.

       In addition, the district court did not apply an incorrect standard to the

McCorpen defense. Further, we conclude the McCorpen defense was not an after-

the-fact pretext, and the district court was correct not to estop Mandara Spa from

raising it.

       Accordingly, we affirm the district court’s final judgment in favor of

Appellee Mandara Spa.

       AFFIRMED.




                                           4